Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Pedro Suarez on 6/14/2022.

The application has been amended as follows: 
1.	(Currently Amended) A system comprising: 
at least one data processor; and 
at least one memory storing program code which, when executed by the at least one data processor, results in operations comprising:
compiling, by a compiler, source code comprising a plurality of instructions to convert the source code into executable code using a syntax tree, a symbol table, and a binding and flow analysis, wherein during the compilation, the operations further comprise:
detecting, by the compiler, an instruction of the plurality instructions wherein is associated with a call to a resource comprising a library configured to build a function, and wherein the instruction includes a name indicative of the library and 
determining, by the compiler, whether the instruction is of interest based on the name indicative of the library being included in a resource list; 
responsive to determining that the instruction is of interest, determining, by the compiler, the library is incompatible with a target computing service, wherein the determining the library is incompatible with the target computing service is based on at least the name indicative of the library and the of the credential and the uniform resource identifier failing to match the credential, and the uniform resource identifier, the determining further based on [[the resource list , the credential, and the uniform resource identifier; 
in response to the library being determined as incompatible, halting, by the compiler, processing a conversion of the instruction associated with the call to the resource comprising library [[;]] and and presenting at least one of an error on a user interface; and
in response deleting or correcting the instruction via the generated and presented user interface, continuing, by the compiler, processing at least one of the conversion of the instruction or another instruction of the plurality of instructions.

2.	(Previously Presented) The system of claim 1, wherein the target computing service comprises a private cloud service, and wherein the library builds an application program interface call to a public server.
3.	(Previously Presented) The system of claim 1, wherein the determining the library is incompatible with the service further comprises: 
identifying the name on the resource list, the resource list including one or more names indicative of incompatible resources with the target computing service.
4.	(Currently Amended) The system of claim 1, wherein the determining the library is incompatible with the target computing service further comprises:
in response to a quantity of the 
5.	(Canceled) 
6-8.	(Canceled)
9.	(Canceled) 
10.	(Currently Amended) A method comprising:
compiling, by a compiler, source code comprising a plurality of instructions to convert the source code into executable code using a syntax tree, a symbol table, and a binding and flow analysis, wherein during the compilation, the operations further comprise:
detecting, by the compiler, an instruction of the plurality instructions wherein is associated with a call to a resource comprising a library configured to build a function, and wherein the instruction includes a name indicative of the library and 
determining, by the compiler, whether the instruction is of interest based on the name indicative of the library being included in a resource list; 
responsive to determining that the instruction is of interest, determining, by the compiler, the library is incompatible with a target computing service, wherein the determining the library is incompatible with the target computing service is based on at least the name indicative of the library and the of the credential and the uniform resource identifier failing to match the credential, and the uniform resource identifier, the determining further based on [[the resource list , the credential, and the uniform resource identifier; 
in response to the library being determined as incompatible, halting, by the compiler, processing a conversion of the instruction associated with the call to the resource comprising library [[;]] and and presenting at least one of an error on a user interface; and
in response deleting or correcting the instruction via the generated and presented user interface, continuing, by the compiler, processing at least one of the conversion of the instruction or another instruction of the plurality of instructions.
11.	(Previously Presented) The method of claim 10, wherein the target computing service comprises a private cloud service, and wherein the library builds an application program interface call to a public server.
12.	(Previously Presented) The method of claim 10, wherein the determining the library is incompatible with the service further comprises: 
identifying the name on the resource list, the resource list including one or more names indicative of incompatible resources with the target computing service.
13.	(Currently Amended) The method of claim 10, herein the determining the library is incompatible with the target computing service further comprises:
in response to a quantity of the 
14.	(Canceled) 
15-17.	(Canceled) 
18.	(Canceled) 
19.	(Currently Amended) A non-transitory computer-readable medium comprising instructions which, when executed by at least one processor, cause operations comprising:
compiling, by a compiler, source code comprising a plurality of instructions to convert the source code into executable code using a syntax tree, a symbol table, and a binding and flow analysis, wherein during the compilation, the operations further comprise:
detecting, by the compiler, an instruction of the plurality instructions wherein is associated with a call to a resource comprising a library configured to build a function, and wherein the instruction includes a name indicative of the library and 
determining, by the compiler, whether the instruction is of interest based on the name indicative of the library being included in a resource list; 
responsive to determining that the instruction is of interest, determining, by the compiler, the library is incompatible with a target computing service, wherein the determining the library is incompatible with the target computing service is based on at least the name indicative of the library and the of the credential and the uniform resource identifier failing to match the credential, and the uniform resource identifier, the determining further based on [[the resource list , the credential, and the uniform resource identifier; 
in response to the library being determined as incompatible, halting, by the compiler, processing a conversion of the instruction associated with the call to the resource comprising library [[;]] and and presenting at least one of an error on a user interface; and
in response deleting or correcting the instruction via the generated and presented user interface, continuing, by the compiler, processing at least one of the conversion of the instruction or another instruction of the plurality of instructions.
20.	(Previously Presented) The non-transitory computer-readable medium of claim 19, wherein the target computing service comprises a private cloud service, and wherein the library builds an application program interface call to a public server.
21.	(Previously Presented) The system of claim 1, wherein the suggestion provides guidance for altering the instruction to make the instruction compatible with the target service.
22.	(Previously Presented) The system of claim 21, wherein the suggestion comprises an alternative library compliant with the target computing service. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
After a thorough search the examiner has not been able to find art that teaches or suggests the invention as claimed.  In particular, the examiner was unable to adequately disclose:
A system comprising: 
at least one data processor; and 
at least one memory storing program code which, when executed by the at least one data processor, results in operations comprising:
compiling, by a compiler, source code comprising a plurality of instructions to convert the source code into executable code using a syntax tree, a symbol table, and a binding and flow analysis, wherein during the compilation, the operations further comprise:
detecting, by the compiler, an instruction of the plurality of instructions, wherein the instruction is associated with a call to a resource comprising a library configured to build a function, and wherein the instruction includes a name indicative of the library and values comprising a credential to access the library and a uniform resource identifier associated with the library; 
determining, by the compiler, whether the instruction is of interest based on the name indicative of the library being included in a resource list; 
responsive to determining that the instruction is of interest, determining, by the compiler, the library is incompatible with a target computing service, wherein the determining the library is incompatible with the target computing service is based on at least the name indicative of the library and the of the credential and the uniform resource identifier failing to match expected values for the name,  the credential, and the uniform resource identifier, the determining further based on the resource list comprising the name indicative of the library linked to the expected values for the name, the credential, and the uniform resource identifier; 
in response to the library being determined as incompatible, halting, by the compiler, processing a conversion of the instruction associated with the call to the resource comprising library and generating and presenting at least one of an error and a suggestion on a user interface; and
in response deleting or correcting the instruction via the generated and presented user interface, continuing, by the compiler, processing at least one of the conversion of the instruction or another instruction of the plurality of instructions.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A GOORAY whose telephone number is (571)270-7805. The examiner can normally be reached Monday - Friday 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARK A GOORAY/Examiner, Art Unit 2199                                                                                                                                                                                                        
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199